DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 05/08/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. In this case, the figures do not clearly illustrates that “a piezoelectric sensor disposed between the substrate and the holder unit and supported by the holder unit”. Additionally, the support end is not shown in any of the figures. Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim is ambiguous because it’s unclear how “a piezoelectric sensor”, which is disposed between the substrate and the holder unit, is positioned relative to “a sensor”, which is disposed adjacent to the hole. It’s also unclear how the bending motion of the rib toward “a sensor” would have an effect on “a piezoelectric sensor”, since the piezoelectric sensor is not clearly illustrated in the figures. Further clarification is respectfully requested. 
Regarding claim 4, it’s unclear whether the fixing portions are in contact with the adhesive portion, the first portion and the piezoelectric sensor? The description of “an end of the elastic members is elastically in contact with an upper surface of the piezoelectric sensor having a disc shape” is not clearly illustrated in the figures. So it’s unclear how the elastic member are in contact with the upper surface of the piezoelectric sensor. Further clarification is respectfully requested.
 The following is a quotation of 35 U.S.C. 112(d):



Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 8 is directed to a printed circuit board and does not further limit the scope of the pressure switch device in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (U.S. Pat. No. 5,760,352) (hereafter Ishihara) in view of Park (U.S. Pat. No. 10,901,547) (hereafter Park).
Regarding claim 1, Ishihara teaches a pressure switch device comprising: 
a substrate (i.e., frame 31) (see Fig. 2) formed of a flexible material, 

comprising a rib that extends from an inner circumference of the hole (i.e., center contact portion 18) (see Fig. 2) and is bendable toward 
a sensor disposed adjacent thereto by an external force (i.e., movable contact 24) (see Fig. 2); 
a contact portion disposed on the rib and forming a contact point with the sensor (i.e., center contact 21) (see Fig. 2); 
a holder unit fixed to the substrate to be disposed on a peripheral area of the hole (i.e., outer contact portion 12) (see Fig. 2) and an upper end of the rib (i.e., elastic cover sheet 26) (see Fig. 2); but does not explicitly teach 
a piezoelectric sensor disposed between the substrate and the holder unit and supported by the holder unit. 
Regarding the piezoelectric sensor, Park teaches a piezoelectric sensor disposed between the substrate and the holder unit and supported by the holder unit (i.e., piezo disk, when pressure is applied to the piezo disk to generate a potential difference electromotive force may be sensed through the wirings) (see Column 5, lines 28-40). In view of the teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the piezo disk or the piezoelectric sensor to the pressure sensor switch in order to quantify the pressing force. 
Regarding claim 2, Ishihara teaches that the hole has a circular shape (i.e., circular hollow portion 14) (see Fig. 2) or a polygonal shape, the rib comprises: an extension member extending from the inner circumference of the hole (i.e., arm portion 22) (see Fig. 2); and a disc, a polygonal disc, or a polygonal member disposed at an end of the extension member (i.e., 
Regarding claim 3, Ishihara teaches that the holder unit comprises: a first holder body having a plate shape and disposed along a rim of the hole in the peripheral area of the hole on an upper surface of the substrate (i.e., outer contact portion 12) (see Fig. 2); a second holder body connected to the first holder body and having a shape corresponding to a shape of the extension member and the disc member (i.e., elastic cover sheet 26) (see Fig. 2); and a fixing portion disposed at opposite ends of the first holder body and attached to a pair of adhesive portions disposed in the substrate (i.e., terminal portions 20A and 20B are extended and folded downwardly by a thickness of the switching substrate 11 to fit the terminal portions 20A and 20B in the notches 11A and 11B of the switching substrate 11 and the outer contact 12A is fixed on the top surface of the switch substrate 11 by the adhesive slayer 15B) (see Fig. 2). 
Regarding claim 4, Ishihara teaches that the fixing portion comprises: an adhesive member attached to each of the adhesive portions (i.e., the adhesive slayer 15A and 15B) (see Fig. 2); and a pair of elastic members bent from an end of the adhesive member (i.e., terminal portions 20A and 20B are extended and folded downwardly by a thickness of the switching substrate 11 to fit the terminal portions 20A and 20B in the notches 11A and 11B of the switching substrate 11 and the outer contact 12A is fixed on the top surface of the switch substrate 11 by the adhesive slayer 15B) (see Fig. 2), but does not explicitly teach that an end of the elastic members is elastically in contact with an upper surface of the piezoelectric sensor having a disc shape. 
Regarding the piezoelectric sensor, Park teaches a piezo disk, such that when pressure is applied to the piezo disk to generate a potential difference electromotive force may be sensed through the wirings (see Column 5, lines 28-40). In view of the teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 5, Ishihara teaches a support end is disposed at the inner circumference of the hole to support a lower surface of the piezoelectric sensor, and the support end is disposed at a position corresponding to a position of the elastic members (i.e., protruding portions 19) (see Fig. 2). 
Regarding claim 6, Ishihara teaches that each of the elastic members has a width greater than a width of each of the support ends (see Fig. 2). 
Regarding claim 7, Ishihara teaches that the first holder body is provided with a recess portion that is defined therein, located in a vicinity of each of the elastic members, and recessed downward at a certain depth (i.e., movable contact 24) (see Fig. 4). 
Regarding claim 8, Ishihara as modified by Park as disclosed above does not directly or explicitly teach a printed circuit board comprising a pressure switch device. However, Park teaches that touch sensor assembly include a touch substrate 120 having a printed circuit board and a piezo disk 130 (see Column 4, lines 6-9). In view of the teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a printed circuit board in order to receive and process the force data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855